Citation Nr: 1039243	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to June 13, 2001, 
for the purposes of accrued benefits. 

2.  Entitlement to an evaluation in excess of 50 percent for PTSD 
from June 13, 2001, for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from June 1969 to January 1972, 
including service in Vietnam.  He died in February 2004.  The 
appellant is the widow of the Veteran.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran's Appeal was previously before the Board in December 
2007, when it was remanded to provide the appellant additional 
notification.  This was accomplished in February 2008, and the 
appeal was returned to the Board for further review.

In April 2009, the Board issued a decision that denied claims for 
service connection for colitis, diabetic retinopathy, hepatitis 
C, a thyroid disorder, and a cardiovascular disease, all for the 
purposes of accrued benefits.  An increased evaluation for 
diabetes mellitus for the purposes of accrued benefits was also 
denied.  Finally, the Board denied entitlement to an increased 
evaluation in excess of 30 percent for PTSD for the period prior 
to June 13, 2001, but granted entitlement to a 50 percent 
evaluation for PTSD from that date.  

The appellant appealed the April 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
December 2009, the Court ordered that the portion of the April 
2009 decision that denied entitlement to an evaluation in excess 
of 30 percent for PTSD prior to June 13, 2001 and that denied 
entitlement to an evaluation in excess of 50 percent for PTSD 
from June 13, 2001 be remanded for compliance with instructions 
in a December 2009 Joint Motion for Partial Remand to the Board.  
The appeal for the remaining issues was dismissed.  The matter 
has now been returned to the Board for action consistent with the 
Joint Motion. 

FINDINGS OF FACT

1.  Based on the evidence in the possession of VA at the time of 
the Veteran's death, prior to June 13, 2001, the Veteran's PTSD 
was productive of either the definite social and industrial 
impairment described by rating criteria in effect prior to 
November 1996, or the occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks outlined in the 
current rating criteria.

2.  Based on the evidence in the possession of VA at the time of 
the Veteran's death, as of June 13, 2001, the Veteran's PTSD more 
nearly resembled that which is productive of occupational and 
social impairment with deficiencies in most areas including work, 
family relations, judgment, thinking or mood due to such symptoms 
as suicidal ideations, near continuous panic or depression 
affecting the ability to function independently, impaired impulse 
control, difficulty in adapting to stressful circumstances, and 
an inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
PTSD for the purposes of accrued benefits prior to June 13, 2001 
were not met.  38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 4.132, Code 9411 (1996); 38 
C.F.R. §§ 3.1000, 4.7, 4.125. 4.130, Code 9411 (2009).

2.  The criteria for a 70 percent evaluation for PTSD for the 
purposes of accrued benefits were met as of June 13, 2001; the 
criteria for an evaluation in excess of 70 percent were not met.  
38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 3.1000, 
4.7, 4.125. 4.130, Code 9411 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. App. 
280, 282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As will be explained in greater detail below, the outcome of 
these accrued benefits claims hinges on the application of the 
law to evidence which was in the file or in the possession of the 
VA at the time of the Veteran's death.  There is no additional 
evidence which may be added to the file; thus, no evidentiary 
development is necessary and no notice of same need be provided 
to the appellant.  In Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the case 
as to the issue here on appeal.  No amount of additional 
evidentiary development would change the outcome of this case; 
therefore no VCAA notice is necessary.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute, and not the evidence, is 
dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

Nevertheless, the Board notes that the appellant was provided 
with a duty to assist letter for her claims for accrued benefits 
in September 2004.  After the December 2007 remand, she was 
provided with a second duty to assist letter in February 2008.  
This second letter included an explanation of what must be 
demonstrated by the evidence in order to prevail in her claims.  
This letter stressed to the appellant that the decision would be 
based on evidence either already in the claims folder or in the 
possession of VA at the time of the Veteran's death.  She has 
submitted extensive copies of both VA and private medical records 
in response to the September 2004 and February 2008 letters.  The 
appellant does not contend and the record does not show that 
there are any VA or other medical records relevant to the claims 
in the possession of VA which have not been associated with the 
claims folder.  The existence of any other private medical 
records is not relevant, as any records or opinions not in the 
possession of the VA prior to the Veteran's death are not, by 
law, for consideration.  In fact, the many private medical 
statements and opinions dated and received after the Veteran's 
death that have been submitted by the appellant may not even be 
considered.

The Board adds that the appellant has been given ample 
opportunity to present evidence and argument in support of her 
claims, and that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2009).

Accrued Benefits

The appellant, the widow of the Veteran, argues that the Veteran 
had pending claims for VA benefits.  She argues that the 
evaluation for the Veteran's PTSD was inadequate to reflect the 
very serious impairment caused by this disability.  They believe 
that the Veteran's periodic complaints of suicidal ideation are 
sufficient to merit a 70 percent evaluation for the entire 
period.

Accrued benefits are defined as "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000 (a) (2009) (as amended 71 Fed. Reg. 
78368 (effective Jan. 29, 2007)).  Moreover, an "[a]pplication 
for accrued benefits must be filed within one year after the date 
of death." 38 C.F.R. § 3.1000 (c) (2009).  The appellant's claim 
was timely filed in this case.

Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 and § 
5121 together that in order for a surviving spouse to be entitled 
to accrued benefits, the Veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  As part of the 
amended 38 C.F.R. § 3.1000, a new 38 C.F.R. § 3.1000(d)(5) has 
been added.  Under this provision, a claim for VA benefits 
pending on the date of death means a claim "filed" with VA that 
had not been finally adjudicated by VA on or before the date of 
death.  See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998) (38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.).

The Board notes that the statute governing accrued benefits was 
amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision to 
the statute applies only to deaths occurring on or after the date 
of enactment, which was December 16, 2003.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 
(Dec. 16, 2003).

In this case, the Veteran died on February [redacted], 2004.  Therefore, 
the appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a Veteran's survivor may receive the 
full amount of an award for accrued benefits.

With respect to the amended version of 38 C.F.R. § 3.1000, the 
changes include amending the definition of "[e]vidence in the 
file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This has 
been altered to include "evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before the 
date of death, in support of a claim for VA benefits pending on 
the date of death."  Id.

The appellant's claim for accrued benefits was received in March 
2004.  As it was received within one year of the Veteran's death, 
it is timely.

The Veteran's claim for an increased evaluation for PTSD was 
dismissed by the Board in March 2004 on the account of his death.  
This demonstrates that this claim was pending before the VA at 
the time of his death.  

Increased Evaluation

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the Veteran's 
disability is also considered.  Consideration must be given to 
the ability of the Veteran to function under the ordinary 
conditions of daily life. 38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that entitlement to service connection for PTSD 
was established in an April 1999 rating decision.  A 30 percent 
evaluation was assigned for this disability, effective from 
November 1994.  The Veteran initiated an appeal by submitting a 
notice of disagreement.  The 30 percent evaluation remained in 
effect until the Veteran's death.  However, the April 2009 Board 
decision granted a 50 percent evaluation, but no more, for the 
purposes of accrued benefits, effective from June 13, 2001.  
Entitlement to evaluation in excess of 30 percent prior to June 
13, 2001 was denied. 

After the Veteran submitted his claim for service connection for 
PTSD, the VA amended its regulations pertaining to the rating 
schedule for mental disorders, including PTSD.  See 38 C.F.R. § 
4.130, Diagnostic Codes 9411 (2009).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to the 
claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new provision.  
See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should and will apply unless 
Congress provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2009).

Under the regulations in effect prior to November 7, 1996, when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior, and the Veteran is demonstrably unable to obtain or 
retain employment due to PTSD, then a 100 percent evaluation is 
warranted.

When the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment as a result of PTSD, a 70 percent evaluation is 
warranted.  PTSD which results in considerable impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and considerable industrial impairment 
is evaluated as 50 percent disabling.  Definite social and 
industrial impairment merits continuation of the current 30 
percent evaluation.  38 C.F.R. § 4.132, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court 
of Veterans Appeals (Court) stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large." VAOPGCPREC 9-
93 (O.G.C. Prec. 9-93).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) 
(West 2002).

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near- continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

A 30 percent evaluation is merited for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The nomenclature contained in the new rating criteria are meant 
to coincide with that found in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental Disorder 
(DSM), 32 (4th ed.) (1994) (DSM-IV).  The Global Assessment of 
Functioning (GAF) as found in the DSM-IV is often assigned by an 
examiner to describe a patient's overall level of functioning.

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., where a depressed man avoids friends, neglects 
family, and is not able to work).  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental Disorder 
(DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2009).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The evidence includes the report of the November 1994 VA general 
medical examination.  The Veteran was noted to display a 
depressed affect and was labile.  He complained of chronic 
depression and reported suicidal thoughts in the past.  However, 
he was not currently suicidal or homicidal.  The diagnoses 
included post traumatic stress.

The Veteran was afforded a VA PTSD examination in April 1998.  
The Veteran gave a good history of episodes of depression.  The 
first episode had been three years ago, when he would not get out 
of bed or take care of his personal hygiene, and he would 
experience suicidal ideas.  He experienced a similar episode two 
years ago.  A review of the claims folder noted the November 1994 
VA evaluation, which reported difficulties sleeping, chronic 
depression, and occasional suicidal ideations.  Currently, the 
Veteran reported nightly sleep problems, with nightmares two to 
three times each month in which he is awakened by dreams related 
to his experiences in Vietnam.  He also reported intrusive 
memories, and avoided all reminders of Vietnam.  The Veteran 
reported difficulty in becoming close to others except for his 
wife.  He admitted to being depressed at times but did not 
describe major symptoms of anhedonia or suicidality.  On mental 
status examination, his speech was well articulated.  His mood 
was anxious and somewhat depressed, and his affect was 
appropriate.  He did not appear to have any thought disorder.  He 
denied any suicidal or homicidal ideations, and denied 
hallucinations and delusions.  There was good short-term and 
long-term memory with no evidence of cognitive problems.  The 
diagnoses included PTSD, and recurrent major depression.  His 
score on the GAF scale was estimated to be 60, with 60 also noted 
to be his highest score for the past year.  The examiner opined 
that the impairment caused by the PTSD was in the moderate to 
severe range.  The Veteran experienced moderate difficulties in 
his work performance, as evidenced by his inability to sustain 
any employment for long periods of time.  The longest he had been 
employed at any one place was 10 years.

In the Veteran's April 1999 notice of disagreement, he stated 
that during his April 1998 examination, he had complained of 
suicidal and homicidal thoughts when under stress.  He also said 
he had reported nightmares of two to three times per week, and 
not two or three times a month as erroneously stated in the RO's 
decision. 

VA treatment records dated February 2000 show that a depression 
screen was negative.  However, December 2000 records show that 
the Veteran was feeling a little depressed due to lack of 
employment.

Additional VA treatment notes from March 2001 state that the 
Veteran was feeling sad about recently losing his job.  He 
reported passive suicidal ideation.  The Veteran denied intent 
and denied having a plan, and said it was just a thought.  

April 2001 mental health clinic records indicate that the Veteran 
was laid off from his job two months ago.  He believed his 
physical disabilities made it difficult to be rehired.  The 
Veteran reported problems with controlling his temper at home.  
On mental status examination, the Veteran was casually dressed 
with relevant speech.  There was no evidence of psychotic 
features.  His mood was depressed and his affect was at times 
sad.  The assessment was PTSD by history, and rule out adjustment 
disorder with depressed mood. Follow up treatment was recommended 
but the Veteran indicated that he was not interested.

The Veteran underwent an additional VA PTSD examination on June 
13, 2001.  He was noted to have been unemployed for about a month 
and was seeking employment as a designer.  The most prominent of 
his symptoms were marked mood disturbance and episodic moderately 
severe irritability.  The Veteran stated that he hated authority 
and it appeared his irritability had gotten him into trouble in a 
lot of situations.  There were ongoing sleep disturbances and 
intrusive memories.  He continued to avoid reminders of Vietnam 
and endorsed hyperarousal during which he experienced stress, 
irritability, and occasional suicidal ideation.  The examiner 
believed that the symptom report was consistent was those noted 
in 1998.  His symptoms continued to disrupt his work and social 
functioning, and in particular had markedly adverse effects on 
his work roles.  The Veteran described becoming angry and feeling 
victimized by his bosses.  His relationship with his family was 
also strained.  But the Veteran did acknowledge a few friends and 
a remote contact with his relatives.  On examination, the Veteran 
was alert and oriented.  There was no evidence of psychotic 
symptoms.  His mood was mildly irritable.  He acknowledged 
episodes of depression accompanied on occasion by suicidal 
ideations, but there were no significant cognitive impairments.  
The diagnoses included PTSD, mild, chronic.  The score on the GAF 
scale was 50.  The examiner noted the Veteran's belief that he 
was significantly worse off than in 1998, but added that by the 
Veteran's own report his current symptoms and functioning seemed 
consistent with the 1998 examination.  However, the GAF was 
lowered to 50 based on his degree of irritability.

VA treatment records dated September 11, 2001 show that the 
Veteran had been brought to the psychiatric emergency room.  He 
described a slowly deteriorating marital relationship over the 
past three years, compounded by the adolescence of his two 
daughters, so that he felt put down in the family group process.  
On interview, the Veteran was disheveled but had good eye 
contact, and his speech was of normal rate, tone, and volume.  He 
denied current suicidal or homicidal ideations or paranoia.  He 
reported owning a firearm but had not thought about using it in a 
suicide attempt.  He had thought about suicide as recently as a 
month ago but had never acted on his thoughts or gone so far as 
to formulate a plan.  His affect was irritable, and his mood was 
upset.  His insight and judgment were fair, and he was grossly 
cognitively intact.  The examiner summarized that while the 
Veteran was vulnerable to depressive episodes and further 
exacerbations of this by his marital conflict, he had also 
demonstrated help seeking behavior, was not in the worst throws 
of a depression, was in a dialogue with his wife, and was denying 
"suicidality" at this time.  The assessment was PTSD, with 
significant psychological and marital stress, presenting in the 
context of acute suicidality.  He was not currently suicidal, was 
assessed not to be a danger to himself or others, and was 
discharged to home.  

VA treatment records from his primary care physician dated July 
2002 state that the Veteran was having depressive symptoms 
related to his medical conditions that were impacting his life 
and marriage.  He was not suicidal.

August 2002 records show that the Veteran reported an irritable 
mood, low energy, a lack of interest, suicidal ideations without 
plans or intent, and relationship problems with his wife, kids, 
and bosses at work.  He reported having rages at people who tried 
to tell him what to do.  The Veteran reported panic attacks that 
were becoming more frequent, and he said he heard voices in times 
of increased stress.  He said that these voices commanded him to 
hurt himself, and he had taken himself to the psychiatric 
emergency room.  The Veteran denied any paranoid thoughts or 
delusions.  He reported having flashbacks, memories and 
nightmares and said he would wake up at night screaming.  On 
mental status examination, the Veteran was dressed and groomed 
appropriately.  His mood was irritable, and his affect was 
constricted and anxious at times.  Thought process was coherent 
and somewhat circumstantial.  There were no current perceptual 
disturbances, but he reported having heard auditory 
hallucinations and having seen an alien space ship on one 
occasion.  Testing showed some problems with memory, but judgment 
and insight were good.  The impression was a man with multiple 
medical problems and PTSD, with neurovegatative symptoms 
suggestive of major depression with occasional psychotic features 
when under extreme stress.  The diagnoses included a mild to 
moderate major depressive disorder, rule out mood disorder due to 
general medical condition, and PTSD.  His GAF was 50.

At a May 2003 hearing, the Veteran noted that after service and 
college he had held the same job for ten years without promotion, 
until he finally got mad and complained to the point where he was 
asked to leave.  Afterwards he was never able to hold a job for 
longer than a few months.  The Veteran said that this was because 
he had an explosive temper and could not get along with his 
bosses.  He reported being an inpatient for his PTSD about a year 
and a half earlier.  The Veteran said that he was suicidal when 
he reported to the hospital and wanted to kill himself and kill 
somebody else.  The Veteran also reported nightmares about three 
times a week, with only about four hours of sleep each night.  He 
had startled reactions to gunfire.  His relationship with his 
family was strained.  The Veteran's spouse also reported that 
they did not socialize and that the Veteran did not want to 
interact with anyone.  She also noted that he sometimes talked of 
suicide.  See Transcript.  

VA treatment records from October 2003 state that the Veteran 
presented for a PTSD screening.  He reported a 30 year history of 
anger outbursts, verbal abusiveness, isolating behavior, 
hypervigilance, hyperarousal, sleep problems, and major 
depressive episodes.  The Veteran reported that he had always had 
a problem with authority.  He had found it difficult to keep 
jobs, and had last been employed in February or March 2001.  The 
Veteran had multiple medical problems, and said that he was 
currently hopeless and passively suicidal.  His wife agreed with 
this assessment.  His personal medical history did not include 
any acknowledged psychiatric hospitalizations, and did not 
include any outpatient treatment.  There were no suicidal, 
homicidal, or legal problems.  On mental status examination, the 
Veteran was at times tearful but at other times vividly angry.  
He declined a formal mental status examination, but admitted to 
feeling extremely angry most of the time, lately sad and 
helpless, and very worried for his family.  He denied suicidal 
ideation or homicidal ideation, intent, or plan.  Among other 
things, the assessment noted a long history of untreated PTSD 
symptoms and depression.  

The Board again notes that this claim for accrued benefits is 
based on the Veteran's notice of disagreement with the initial 
evaluation assigned for PTSD.  As such, staged ratings may be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As with 
the April 2009 decision, the Board continues to find that such a 
staged rating is justified in this case.

Prior to the Veteran's VA examination of June 13, 2001, the Board 
finds that the 30 percent evaluation was appropriate.  During 
this period, the Veteran's predominate symptoms included some 
depression, anxiety, and chronic sleep impairment.  His memory 
was good, his speech was normal, there were no cognitive 
problems, and he was apparently employed on a full time basis 
until he was laid off in 2000.  He did not yet experience 
hallucinations, panic attacks, or suicidal ideations.  The first 
indication that his irritability was increasing is noted in the 
April 2001 records, although these records do not show any other 
additional new symptoms.  The Veteran's GAF score during this 
period was 60, which represents the high end of moderate symptoms 
or moderate difficulty in functioning, and is just one point 
below a score that would begin to represent mild symptoms.  It is 
noted that during much of this time the Veteran was employed, 
contraindicating that his pathology was worse than the 30 percent 
assigned.

In response to the contentions of the appellant that the 
Veteran's reports of suicidal ideation warrant a 70 percent 
evaluation prior to June 13, 2001, the Board notes that on the 
occasions suicidal ideations are mentioned, it is in reference to 
the past and not the present.  For example, the November 1994 
examination notes that the Veteran complained of chronic 
depression and reported suicidal thoughts in the past.  There is 
no indication if this was 10 days or 10 years prior to the 
examination, and he was not suicidal or homicidal at the time of 
the examination.  Similarly, the April 1998 examination refers to 
the suicidal ideations on the November 1994 examination, but as 
noted that reference was to an unknown date in history and not 
current symptoms.  He also referred to two depressive episodes in 
the past three years in which he would not get out of bed and had 
suicidal ideations, but again denied currently having those 
symptoms.  The Veteran did not claim to have current suicidal 
ideations in his April 1999 notice of disagreement, but rather 
disputes the accuracy of the report of the April 1998 examiner 
and says he told that examiner he experiences suicidal and 
homicidal thoughts when under stress.  

The Board notes that in the evaluation of psychiatric 
disabilities, it is rare that every symptom will fall neatly 
within the criteria described for each level of evaluation.  
Rather, a veteran will often display symptoms drawn from the 
criteria for several different rating levels.  That is precisely 
why 38 C.F.R. § 4.7 exists.  Even if the Veteran displayed 
suicidal ideations on one or two occasions between November 1994 
and June 2001, this one symptom, which was always denied on every 
current examination, is not enough to make the Veteran's symptoms 
more nearly resemble the criteria for a 50 percent evaluation, 
much less a 70 percent evaluation.  The Board again points out 
that after considering the Veteran's sympmtomatology as whole, 
the examiner assigned a GAF of 60 for this period, instead of a 
GAF in the 41 to 50 range that would be appropriate for suicidal 
ideation.  

Therefore, when taken as a whole, the Board finds that the 
Veteran's symptoms more nearly resembled the occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
described by the criteria for the 30 percent evaluation found in 
the current version of the rating code.  38 C.F.R. §§ 4.7, 4.130, 
Code 9411.  Similarly, these symptoms also more nearly resemble 
that of the definite social and industrial impairment that 
warranted a 30 percent evaluation under the old rating criteria.  
38 C.F.R. § 4.132, Code 9411 (1996). 

However, the Board does agree that beginning with the findings 
noted on the June 13, 2001 VA examination, the Veteran's symptoms 
began to more nearly resemble the criteria for a 70 percent 
evaluation.  

The Board is aware of the reports of passive suicidal ideation in 
the March 2001 VA treatment note.  However, as explained above, 
this symptom, when taken alone, is insufficient to yet support an 
increased evaluation.  Similarly, the reports of increased 
irritability in April 2001 do not support a higher evaluation.  
It was on the June 2001 VA examination that the evidence shows 
the Veteran began to experience not only the increased 
irritability noted in April 2001, but also hyperarousal in which 
he experienced increased stress and suicidal ideations.  In other 
words, it is the first report of experiencing all of these 
symptoms together.  By August 2002, the Veteran reported 
increasing panic attacks, with some changes in his cognitive 
processes, problems with memory, and reports of occasional 
auditory hallucinations.  The GAF was lowered to 50 by the June 
2001 examiner, which signifies the high end of serious symptoms, 
and serious impairment in work and social functioning.  The 
August 2002 examiner continued the GAF of 50 in spite of the 
reports of hallucinations and suicidal ideations.  As noted 
above, a GAF of 41 to 50 is assigned for symptoms that include 
suicidal ideations.  At which the Veteran reported an explosive 
temper, a strained relationship with his family and employers, 
and an episode in which he reported to a hospital with suicidal 
and homicidal thoughts.  The Board notes that in contrast to the 
medical records prior to this period, the Veteran consistently 
reports current suicidal ideations, and not just a history of 
such thoughts.  The Board finds that these PTSD symptoms more 
nearly resembled that of the occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking and mood, which merits a 70 percent 
evaluation under the current criteria.  38 C.F.R. §§ 4.7, 4.130, 
Code 9411.  In reaching this decision, all reasonable doubt has 
been resolved in favor of the appellant.  

The Board has considered entitlement to an evaluation in excess 
of 70 percent for this period, but the evidence does not show 
that the Veteran had total occupational and social impairment.  
Although a hallucination was noted on one occasion, the Veteran 
did not have persistent delusions or hallucinations.  He did not 
have impairment in thought process or communication, grossly 
inappropriate behavior, a persistent danger of hurting himself or 
others, or intermittent periods of inability to perform 
activities of daily living.  Although the appellant's 
representative notes the Veteran's report that sometimes he felt 
disoriented and detached, every single examination noted that the 
Veteran was oriented to time and place, and there was no memory 
loss for names of close relatives, own occupation, or own name.  
Similarly, there is simply no evidence of totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality.  Therefore, a 100 percent evaluation is not warranted 
under either the new or old criteria.  38 C.F.R. § 4.132, Code 
9411 (1996); 38 C.F.R. § 4.130, Code 9411 (2009). 


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD for 
the purposes of accrued benefits prior to June 13, 2001 is 
denied.

Entitlement to a 70 percent evaluation for PTSD from June 13, 
2001 for the purposes of accrued benefits is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


